DETAILED ACTION
Claims 1-18 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 30, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI et al (U.S. Patent Application Publication 2015/0344738) in view of WANG et al (U.S. Patent 7,820,068).
With regards to claims 1 and 18, Onishi renders obvious a method of polishing a substrate, the method comprising contacting the substrate with a chemical mechanical polishing composition, wherein the substrate comprises cobalt and/or a cobalt alloy (Paragraphs [0013], [0021]), and wherein the chemical mechanical polishing composition has a pH in 10 or less and 6 or more (Paragraph [0052]) which overlaps Applicant’s claimed range of 7 to 10; (A) inorganic particles (Paragraph [0057]); (C) at least one amino acid (Paragraph [0036]), (D) at least one oxidizer (Paragraph [0065]) and (E) an aqueous medium (Paragraph [0054]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I). Onishi discloses the inclusion of a metal corrosion inhibitor from a list (Paragraph [0026]) and therefore does not require the inclusion of a triazole but rather the inclusion of a number of compounds including pyrazole, imidazole, tetrazole, indazole and indole (Paragraphs [0027]-[0032]) rendering obvious wherein the composition does not contain triazoles.
Onishi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof.
Wang discloses a method of polishing a substrate, the method comprising contact the substrate with a polishing composition wherein the substrate comprises cobalt (Col. 4 lines 38-46) and the polishing composition has a pH in the range of 0.5 to 13 (Col. 10 lines 66- Col. 11 lines 3) and comprises a poly(amino acid) and/or salts thereof (Col. 7 lines 45- Col. 8 line 4).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Onishi to include the poly amino acid as rendered obvious by Wang because the reference of Wang teaches that such active chemical binds to the metal (Col. 7 lines 45-48) and is capable of removing layer of metal atoms from the metal substrate (Col. 6 lines 47-52).
With regards to claims 2 and 3, the modified teachings of Onishi renders obvious wherein the inorganic particles are colloidal inorganic particles wherein the colloidal inorganic particles are silica particles (Onishi Paragraph [0058]).
With regards to claims 4 and 5, the modified teachings of Onishi renders obvious wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid).
With regards to claim 6, the modified teachings of Onishi discloses wherein the poly(amino acid) such as a sodium salt of polyaspartic acid may be present in amounts such as about 0.01% to about 12% by weight (Wang Col. 12 lines 24-25) which overlaps Applicant’s claimed amount wherein a total amount of the poly(amino acid) is in a range of 0.003 to 0.1 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 7, the modified teachings of Onishi renders obvious wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Onishi Paragraph [0037]).
With regards to claim 8, the modified teachings of Onishi renders obvious wherein a total amount of the at least one amino acid is in a range of 0.1-10 mass% (Onishi Paragraph [0040]) which overlaps Applicant’s claimed amount of a range of 0.1 to 2.25 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 9 and 10, the modified teachings of Onishi renders obvious wherein the at least one oxidizer comprises a peroxide wherein the at least one oxidizer is hydrogen peroxide (Onishi Paragraph [0065]).
With regards to claim 12, Onishi renders obvious a process of manufacturing a semiconductor device, the process comprising polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy (Paragraphs [0013], [0021]), in the presence of a chemical mechanical polishing composition comprising (A) colloidal silica particles in a total amount of about 0.006-50% by mass (Paragraphs [0057], [0064]) which overlaps Applicant’s claimed amount of 0.01 to 3 wt% based on a total weight of the chemical mechanical polishing composition; (C) at least one amino acid wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Paragraphs [0036]-[0037]), wherein a total amount of the at least one amino acid is in a range of 0.1-10 mass% (Onishi Paragraph [0040]) which overlaps Applicant’s claimed amount of a range of 0.2 to 0.9 wt% based on a total weight of the chemical mechanical polishing composition; (D) hydrogen peroxide in a total amount of 0.1-10% by mass (Paragraphs [0065]-[0066]) which overlaps Applicant’s claimed amount of 0.2 to 2 wt% based on the total weight of the chemical mechanical polishing composition and (E) an aqueous medium (Paragraph [0054]) wherein the chemical mechanical polishing composition has a pH in 10 or less and 6 or more (Paragraph [0052]) which overlaps Applicant’s claimed range of 7 to 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Onishi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof selected from the group consisting of poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, in a total amount of 0.003 to 0.15 wt% based on the total weight of the chemical mechanical polishing composition 
Wang discloses a method of polishing a substrate, the method comprising contact the substrate with a polishing composition wherein the substrate comprises cobalt (Col. 4 lines 38-46) and the polishing composition has a pH in the range of 0.5 to 13 (Col. 10 lines 66- Col. 11 lines 3) and comprises a poly(amino acid) and/or salts thereof (Col. 7 lines 45- Col. 8 line 4); wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid) and wherein the poly(amino acid) such as a sodium salt of polyaspartic acid may be present in amounts such as about 0.01% to about 12% by weight (Wang Col. 12 lines 24-25) which overlaps Applicant’s claimed amount wherein a total amount of the poly(amino acid) is in a range of 0.003 to 0.15 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Onishi to include the poly amino acid as rendered obvious by Wang because the reference of Wang teaches that such active chemical binds to the metal (Col. 7 lines 45-48) and is capable of removing layer of metal atoms from the metal substrate (Col. 6 lines 47-52).
With regards to claim 15, the modified teachings of Onishi renders obvious wherein the poly(amino acid) or salt thereof is poly(aspartic acid) or a salt thereof (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid).
With regards to claim 16, the modified teachings of Onishi renders obvious wherein the amino acid or salt thereof is valine (Onishi Paragraph [0037]).
With regards to claim 17, the modified teachings of Onishi discloses where in colloidal silica has average primary particle size of 10nm or more and 70 nm or less (Onishi Paragraph [0061]) and an average secondary particle size of preferably 250nm or less (Onishi Paragraph [0062]) rendering wherein the colloidal silica particles have an average primary particle size (d1 of 35nm and an average secondary particle size (d) of 75nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claims 1-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHI et al (U.S. Patent Application Publication 2016/0027657) in view of WANG et al (U.S. Patent 7,820,068).
With regards to claims 1 and 18, Shi renders obvious a method of polishing a substrate, the method comprising contacting the substrate with a chemical mechanical polishing composition, wherein the substrate comprises cobalt and/or a cobalt alloy (Paragraph [0143]), and wherein the chemical mechanical polishing composition has a pH of about 2 to 12, preferably 7 to 9 (Paragraph [0123]) which overlaps Applicant’s claimed range of 7 to 10; (A) inorganic particles (Paragraph [0147]); (C) at least one amino acid (Paragraph [0151]), (D) at least one oxidizer (Paragraph [0155]) and (E) an aqueous medium (Paragraph [0101], [0168]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) Shi discloses the inclusion of a metal corrosion inhibitor from a list (Paragraph [0159]) and therefore does not require the inclusion of a triazole but rather the inclusion of a number of compounds wherein a preferable inhibitor includes 1,3,5-Tris(2-hydroxyethyl)isocyanurate (Paragraph [0159]) rendering obvious wherein the composition does not contain triazoles.
Shi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof.
Wang discloses a method of polishing a substrate, the method comprising contact the substrate with a polishing composition wherein the substrate comprises cobalt (Col. 4 lines 38-46) and the polishing composition has a pH in the range of 0.5 to 13 (Col. 10 lines 66- Col. 11 lines 3) and comprises a poly(amino acid) and/or salts thereof (Col. 7 lines 45- Col. 8 line 4).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Shi to include the poly amino acid as rendered obvious by Wang because the reference of Wang teaches that such active chemical binds to the metal (Col. 7 lines 45-48) and is capable of removing layer of metal atoms from the metal substrate (Col. 6 lines 47-52).
With regards to claims 2 and 3, the modified teachings of Shi renders obvious wherein the inorganic particles are colloidal inorganic particles wherein the colloidal inorganic particles are silica particles (Shi Paragraph [0147]).
With regards to claims 4 and 5, the modified teachings of Shi renders obvious wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid).
With regards to claim 6, the modified teachings of Shi discloses wherein the poly(amino acid) such as a sodium salt of polyaspartic acid may be present in amounts such as about 0.01% to about 12% by weight (Wang Col. 12 lines 24-25) which overlaps Applicant’s claimed amount wherein a total amount of the poly(amino acid) is in a range of 0.003 to 0.1 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 7, the modified teachings of Shi renders obvious wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Shi Paragraphs [0151]-[0153]).
With regards to claim 8, the modified teachings of Shi renders obvious wherein a total amount of the at least one amino acid is in a range of 0.05-10 wt% (Shi Paragraph [0154]) which overlaps Applicant’s claimed amount of a range of 0.1 to 2.25 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 9 and 10, the modified teachings of Shi renders obvious wherein the at least one oxidizer comprises a peroxide wherein the at least one oxidizer is hydrogen peroxide (Shi Paragraph [0155]).
With regards to claim 12, Shi renders obvious a process of manufacturing a semiconductor device, the process comprising polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy (Paragraph [0143]), in the presence of a chemical mechanical polishing composition comprising (A) colloidal silica particles in a total amount of about 0.005-25 wt% (Paragraphs [0147]-[0149]) which overlaps Applicant’s claimed amount of 0.01 to 3 wt% based on a total weight of the chemical mechanical polishing composition; (C) at least one amino acid wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Paragraphs [0151]-[0153]), wherein a total amount of the at least one amino acid is in a range of 0.05-10 wt% (Paragraph [0154) which overlaps Applicant’s claimed amount of a range of 0.2 to 0.9 wt% based on a total weight of the chemical mechanical polishing composition; (D) hydrogen peroxide in a total amount of 0.1-10% by mass (Paragraphs [0155]-[0156]) which overlaps Applicant’s claimed amount of 0.2 to 2 wt% based on the total weight of the chemical mechanical polishing composition and (E) an aqueous medium (Paragraph [0101], [0168]) wherein the chemical mechanical polishing composition has a pH from about 2 to about 12, preferably from 7 to 9 (Paragraph [0123]) which overlaps Applicant’s claimed range of 7 to 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Shi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof selected from the group consisting of poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, in a total amount of 0.003 to 0.15 wt% based on the total weight of the chemical mechanical polishing composition 
Wang discloses a method of polishing a substrate, the method comprising contact the substrate with a polishing composition wherein the substrate comprises cobalt (Col. 4 lines 38-46) and the polishing composition has a pH in the range of 0.5 to 13 (Col. 10 lines 66- Col. 11 lines 3) and comprises a poly(amino acid) and/or salts thereof (Col. 7 lines 45- Col. 8 line 4); wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid) and wherein the poly(amino acid) such as a sodium salt of polyaspartic acid may be present in amounts such as about 0.01% to about 12% by weight (Wang Col. 12 lines 24-25) which overlaps Applicant’s claimed amount wherein a total amount of the poly(amino acid) is in a range of 0.003 to 0.15 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Shi to include the poly amino acid as rendered obvious by Wang because the reference of Wang teaches that such active chemical binds to the metal (Col. 7 lines 45-48) and is capable of removing layer of metal atoms from the metal substrate (Col. 6 lines 47-52).
With regards to claim 13, the modified teaching of Shi renders obvious wherein the static etch rate of the cobalt  is low (Shi Paragraph [0145]) wherein the static etch rate is < 5.5 Å/min (Shi Paragraph [0213]) which overlaps Applicant’s rate of less than 100 Å/min. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 14, the modified teachings of Shi renders obvious wherein a material removal rate of cobalt is in amounts greater than 1000 Å/min (Shi Table 5) which renders obvious wherein the removal rate is in a range of 300 to 6000 Å/min. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) MPEP 2144.05(I)
With regards to claim 15, the modified teachings of Shi renders obvious wherein the poly(amino acid) or salt thereof is poly(aspartic acid) or a salt thereof (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid).
With regards to claim 16, the modified teachings of Shi renders obvious wherein the amino acid or salt thereof is valine (Shi Paragraph [0151]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SHI et al (U.S. Patent Application Publication 2016/0027657) in view of WANG et al (U.S. Patent 7,820,068), as applied to claims 1-10, 12-16 and 18, in further view of ONISHI et al (U.S. Patent Application Publication 2015/0344738).
With regards to claim 17, the modified teachings of Shi renders obvious the limitations of claim 12 as previously discussed. In addition the modified teachings of Shi discloses wherein the colloidal silica particles have a particle size ranging from 5nm to 500nm (Shi Paragraph [0148]).
However the modified teachings of Shi do not explicitly disclose wherein the colloidal silica particles have an average primary particle size (d1) of 35 nm and an average secondary particle size (d2) of 75 nm.
Onishi discloses a method of polishing a substrate comprising cobalt (Paragraphs [0013], [0021]) using a polishing composition comprising colloidal silica wherein the colloidal silica has average primary particle size of 10nm or more and 70 nm or less (Paragraph [0061]) and an average secondary particle size of preferably 250nm or less (Paragraph [0062]) rendering wherein the colloidal silica particles have an average primary particle size (d1 of 35nm and an average secondary particle size (d) of 75nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Shi to include the colloidal silica comprising an average primary particle size and an average secondary particle size as rendered obvious by Onishi because the reference of Onishi teaches that such particle sizes allows for a polished surface with fewer defects, less dishing and fewer scratches on the polished surface. (Paragraph [0061]-[0062])
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 2-4 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues that the prior art document of Wang is not relevant with regards to polishing. Applicant ahs submitt3ed Declaration of Michael Lauter as well as references which make the distinction between polishing and lapping. 
Applicant argues that the compositions disclosed in Wang are specifically desired for lapping and that one would look at the particle sizes for “lose grains and grits” as a designed for lapping. Applicant’s arguments and the Lauter Declaration states that Yin discloses that “(l)aping produces a rough surface processed with coarse abrasives and a hard plate tool, while polishing procures a mirror like surface processed with fine particles abrasives and soft pads.” It is Applicant’s position, as supported by the declaration, that lapping and plashing are known to be different, incompatible methods. As such Wang discloses that “specifically, this composition was effective at lapping gears to produce a set of gears with desirable lapping pattern.” 
Therefore it is Applicant’s position that there would have been no reasonable expectation of success in applying a teaching directed specifically towards lapping to chemical mechanical polishing of semiconductor substrates. Applicant further argues that Exhibit B (Singh) shows that it is highly desirable for a CMP slurry to form a colloidally stable dispersion while composition such as Wang may produce agglomerates or aggregates. For these reasons there is not reasonable expectation of success in in applying the lapping relate composition of Wang in the context of chemical mechanical polishing composition or semiconductor substrates.
In addition Applicant argues that he as-filed specification shows surprisingly improve Co-corrosion inhibition in combination with high removal rates. For these reasons Applicant believes the claims are in condition for allowance. This is found unpersuasive.
It is the Examiner position that Onishi as modified by Wang renders obvious Applicant’s claimed method and further Wang is properly within the subject matter of a polishing method. The Examiner agrees that Wang does teach a lapping composition and method. However, the Examiner respectfully disagrees that Wang is limited to the disclosure of a lapping composition and method. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 (II).
Wang discloses “This application is related to metallic surface finishing and specifically, to chemical assisted lapping and polishing of metallic surface, e.g. gears using aqueous based carriers.” (Col. 1 lines 13-15) Wang further discloses “chemical assisted chemical finishing has long been known and gained wide acceptance in the semiconductor industry.” (Col. 2 lines 30-32). Wang further discloses:
Col. 3 lines 3 lines 33-41
In one aspect, a composition useful for polishing metal is provided and contains a salt of polyaspartic acid and one or more chemical compounds useful for polishing a metal substrate. In one embodiment, the composition contains at least about 9% by weight of the salt of polyaspartic acid. This composition is useful as a gear lapping composition.

In another aspect, a composition useful for polishing metal contains a salt of polyaspartic acid, a grit; and one or more chemical compounds useful for polishing a metal substrate.

Col. 3 lines 53-58
In yet a further aspect, processes for polishing metal surfaces are provided and include polishing a metal substrate surface using one or more compositions described herein.

In another aspect, processes for lapping gears are provided and include lapping gears using one or more compositions described herein.

It is the Examiner’s position that Wang discloses two distinct purpose and embodiments (1) one aspect of wherein the composition is useful as a gear lapping composition and (2) one or more chemical compounds useful for polishing a metal substrate. Wang dose not use the terms interchangeably to describe a single process but rather that the prior art may be used in two distinct processes, a polishing process and a lapping process.  Wang discloses that the composition may be used in a variety of purposes and in a variety of industries. “In one embodiment, the compositions are useful for polishing metal substrates, and specifically, metal surfaces, and may be utilized on any commercial lapping equipment. In another embodiment, the compositions are useful for lapping gears. In a further embodiment, the compositions are useful treating metal substrates using vibratory processes.” (Col. 13 lines 57-64).
The Examiner has carefully reviewed the Lauter Declaration with supporting Exhibits and does not find it persuasive. As previously discussed, the Examiner maintains that Wang discloses the composition may generally be used for polishing and more specifically for lapping. In addition, the Declaration asserts the particle size range given within Wang would not be capable of being utilized in chemical mechanical polishing. However Wang generally discloses a loose grain or grit between 0.1 µm to about 100 µm. The primary reference of Onishi discloses an abrasive grain size of preferably 5nm or more and preferably 500nm or less (Onishi Paragraph [0061]). Therefore Wang discloses abrasives of overlapping sizes with that of Onishi and sizes that are well within the chemical mechanical polishing art. While the Examiner agrees that Exhibit A Yin discloses the relationship between lapping conditions and the forming of SSD and the use of polishing methods for removing these defects, the Examiner disagrees that Yin discloses the lapping compositions are incompatible with polishing compositions. 
The Declaration Paragraph 8 further points to the lapping example in Wang as further evidence of the desired lapping results as contrasted with the requirements of a CMP composition as explained in Exhibit B. Finally the Declaration of Lauter asserts that CMP slurries forma a colloidally stable dispersion to prevent agglomerates or aggerates which is a problem for a CMP process but not for a lapping process. However this is found unpersuasive. While the declaration appears to focus on the lapping embodiments it fails to address the distinct polishing alternative discussed in Wang. It is the Examiner’s position that the terms “lapping” and “polishing” are directed towards distinct processes and the reference of Wang is applicable to both.
With regards to Applicant’s unexpected results such showing is not commensurate in scope. Applicant’s Application provides a limited number of examples and it is unclear from the date provided that Applicant’s unexpected results will occur at any combination of A-E regardless of concentration at any pH between the entire range of 7-10. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) Therefore while Applicant may have a showing of unexpected results, such showing is not commensurate in scope with the claim. For these reasons, the Examiner maintains the rejection of all pending claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713